Case 1:15-cr-00150-JPH-TAB Document 392 Filed 09/09/20 Page 1 of 2 PageID #: 1456




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:15-cr-00150-JPH-TAB
                                                       )
 KEVIN JOHNSON,                                        ) -04
                                                       )
                               Defendant.              )

                                              ORDER

          Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018. Dkt. 386. Counsel has appeared on behalf

 of Defendant, and the case has been stayed pending counsel's review and analysis of Defendant’s

 eligibility for compassionate release pursuant to the First Step Act of 2018.

          The Court has ordered that "[p]roceedings will resume, and the stay will be lifted, when

 counsel files an Amended Motion for Compassionate Release on the Defendant’s behalf or adopts

 Defendant’s previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

 Stipulation to Reduction of Sentence is filed, or the Court grants counsel’s motion to withdraw

 from the Defendant’s case." Dkt. 387. The Court notifies the parties that, if one of these events has

 not occurred by December 3, 2020, the Court will lift the stay and enter a briefing order. The

 Court will extend the stay only upon motion from Defendant's counsel that is supported by good

 cause.

 SO ORDERED.
 Date: 9/9/2020




                                                  1
Case 1:15-cr-00150-JPH-TAB Document 392 Filed 09/09/20 Page 2 of 2 PageID #: 1457




 Distribution:

 All Electronically Registered Counsel




                                         2
